Exhibit 10.1

PAREXEL INTERNATIONAL CORPORATION

DIRECTOR INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of June __, 2017 by and
between PAREXEL International Corporation, a Massachusetts corporation (the
“Company”), and                      (“Indemnitee”).

RECITALS

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Restated Articles of Organization (the “Charter”) and the Seconded
Amended and Restated Bylaws (the “Bylaws”) of the Company require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Massachusetts Business
Corporation Act (the “MBCA”);

WHEREAS, the Charter, the Bylaws and the MBCA expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders;

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law, regardless of any amendment or
revocation of the Charter or the Bylaws, so that they will continue to serve the
Company free from undue concern that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, the Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 



--------------------------------------------------------------------------------

Section 1. Services to the Company. Indemnitee agrees to serve as a director of
the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by law), in which event the Company shall have no obligation under this
Agreement to continue Indemnitee in such position. This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries or
any Enterprise) and Indemnitee.

Section 2. Definitions.

As used in this Agreement:

(a) “Change in Control” shall mean the closing of: (i) merger, consolidation,
liquidation or reorganization of the Company into or with another Company or
other legal person, after which merger, consolidatio, liquidation or
reorganization the capital stock of the Company outstanding prior to
consummation of the transaction is not converted into or exchanged for or does
not represent more than 50% of the aggreate voting power of the suriving or
resulting entity; (ii) the direct or indirect acquisition by any person (as the
term “person” is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of more than 50% of the voting capital stock of the
Company, in a single or series of related transactions; or (iii) the sale,
exchange, or transfer of all or substantially all of the Company’s assets (other
than a sale, exchange or transafer to one or more entities where the
stockholders of the Company immediately before such sale, exhange or transfer
retain, directly or indirectly at least a majority of the beneficial interest in
the voting stock of the entities to which the assets were transferred).

(b) “Corporate Status” describes the status of a person as a current or former
director of the Company or current or former director, manager, partner,
officer, employee, agent or trustee of any other Enterprise which such person is
or was serving at the request of the Company.

(c) “Enforcement Expenses” shall include all reasonable attorneys’ fees, court
costs, transcript costs, fees of experts, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other out-of-pocket disbursements or expenses of the types customarily
incurred in connection with an action to enforce indemnification or advancement
rights, or an appeal from such action. Expenses, however, shall not include
fees, salaries, wages or benefits owed to Indemnitee.

(d) “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.

(e) “Expenses” shall include all reasonable attorneys’ fees, court costs,
transcript costs, fees of experts, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, and all
other out-of-pocket disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or an appeal resulting from a Proceeding. Expenses, however,
shall not include amounts paid in settlement by Indemnitee, the amount of
judgments or fines against Indemnitee or compensatory, service or similar fees,
salaries, wages or benefits owed to Indemnitee.

 

2



--------------------------------------------------------------------------------

(f) “Special Legal Counsel” means a law firm, or a partner (or, if applicable,
member or shareholder) of such a law firm, that is experienced in matters of
Massachusetts corporation law and neither presently is, nor in the past has
been, retained to represent: (i) the Company, any subsidiary of the Company, any
Enterprise or Indemnitee in any matter material to any such party; or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Special Legal Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Special Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

(g) The term “Proceeding” shall include any threatened, pending or completed
action, suit, alternate dispute resolution mechanism, or proceeding, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, arbitrative or investigative nature, and whether
formal or informal, in which Indemnitee was, is or will be involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director of the
Company or is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any Enterprise or by
reason of any action taken by Indemnitee or of any action taken on his or her
part while acting as a director of the Company or while serving at the request
of the Company as a director, manager, partner, officer, employee, agent or
trustee of any Enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement or advancement of expenses can be provided under this Agreement;
provided, however, that the term “Proceeding” shall not include any action, suit
or arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 12(a) of this Agreement.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself or herself in good faith and in a manner he
or she reasonably believed to be in the best interests of the Company or at
least not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, had no reasonable cause to believe that his or her conduct
was unlawful, or (B) Indemnitee engaged in conduct for which he or she shall not
be liable under a provision of the Charter as authorized by Section 2.02(b)(4)
of the MBCA (or any successor provision). The conduct of Indemnitee with respect
to an employee benefit plan for a purpose Indemnitee reasonably believed to be
in the best interests of the participants in, and the beneficiaries of, the plan
is conduct that satisfies clause (A) of the preceding sentence.

 

3



--------------------------------------------------------------------------------

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself in good faith and in a manner he or she
reasonably believed to be in the best interests of the Company or at least not
opposed to the best interests of the Company, or (B) Indemnitee engaged in
conduct for which he or she shall not be liable under a provision of the Charter
as authorized by Section 2.02(b)(4) of the MBCA (or any successor provision).
The conduct of Indemnitee with respect to an employee benefit plan for a purpose
Indemnitee reasonably believed to be in the best interests of the participants
in, and the beneficiaries of, the plan is conduct that satisfies clause (A) of
the preceding sentence.

Section 5. Indemnification for Expenses of a Party Who is Successful.
Notwithstanding any other provisions of this Agreement and except as provided in
Section 7, to the extent that Indemnitee is a party to or a participant in any
Proceeding and is wholly successful, on the merits or otherwise, in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith. If in such
Proceeding Indemnitee is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on his or her behalf in connection with each successfully
resolved claim, issue or matter to the extent permitted by law. For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

Section 6. Reimbursement for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee, by reason of his or her Corporate Status, (i) is a witness in any
Proceeding to which Indemnitee is not a party and is not threatened to be made a
party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse Indemnitee for all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

Section 7. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a) to indemnify for amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such amounts under any insurance policy, contract,
agreement or otherwise;

 

4



--------------------------------------------------------------------------------

(b) to indemnify for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law;

(c) to indemnify with respect to any Proceeding, or part thereof, brought by
Indemnitee against the Company, any legal entity which it controls, any director
or officer thereof or any third party, unless (i) the Board has consented to the
initiation of such Proceeding or part thereof and (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; provided, however, that this Section 7(d) shall
not apply to (A) counterclaims or affirmative defenses asserted by Indemnitee in
an action brought against Indemnitee or (B) any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought as
described in Section 12; or

(d) to provide any indemnification or advancement of expenses that is prohibited
by applicable law (as such law exists at the time payment would otherwise be
required pursuant to this Agreement).

Section 8. Advancement of Expenses. Subject to Section 9(b), the Company shall
advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law need not be included with the invoice) from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnitee shall qualify for advances upon the execution and delivery
to the Company of an undertaking in the form attached hereto as Exhibit A. The
right to advances under this Section 8 shall in all events continue until final
disposition of any Proceeding, including any appeal therein. Nothing in this
Section 8 shall limit Indemnitee’s right to advancement pursuant to
Section 12(e) of this Agreement.

Section 9. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor specifying the basis for the claim, the
amounts for which Indemnitee is seeking payment under this Agreement, and all
documentation related thereto as reasonably requested by the Company.

 

5



--------------------------------------------------------------------------------

(b) In the event that the Company shall be obligated hereunder to provide
indemnification for or make any advancement of Expenses with respect to any
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the reasonable fees and expenses actually and reasonably
incurred by Indemnitee with respect to his or her separate counsel shall be
Expenses hereunder.

(c) In the event that the Company does not assume the defense in a Proceeding
pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.

(d) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its prior
written consent (which consent shall not be unreasonably withheld or delayed).
The Company shall not, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld or delayed), enter into any
settlement which (i) includes an admission of fault of Indemnitee, any
non-monetary remedy imposed on Indemnitee or any monetary damages for which
Indemnitee is not wholly and actually indemnified hereunder or (ii) with respect
to any Proceeding with respect to which Indemnitee may be or is made a party or
may be otherwise entitled to seek indemnification hereunder, does not include
the full release of Indemnitee from all liability in respect of such Proceeding.

Section 10. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if such determination is required by applicable
law, with respect to the permissibility thereof shall be made in the specific
case: (i) if a Change in Control shall have occurred, by Special Legal Counsel
in a written opinion to the Board, or (ii) if a Change in Control shall not have
occurred, by the Company in accordance with applicable law. In the case that
such determination is made by Special Legal Counsel, a copy of Special Legal
Counsel’s written opinion shall be delivered to Indemnitee and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within thirty (30) days after such determination. Indemnitee shall
cooperate with the Special Legal Counsel or the Company, as applicable, in
making such determination with respect to the permissibility of indemnification
of Indemnitee, including providing to such counsel or the Company, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
out-of-pocket costs or expenses (including reasonable attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the Special Legal Counsel or the Company shall be borne by the Company
(irrespective of the determination as to the permissibility of indemnification)
and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.

 

6



--------------------------------------------------------------------------------

(b) If the determination of permissibility of indemnification is to be made by
Special Legal Counsel pursuant to Section 10(a), the Special Legal Counsel shall
be selected by the Company in accordance with applicable law. The Indemnitee
may, within ten (10) days after written notice of such selection, deliver to the
Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Special Legal Counsel. If such
written objection is so made and substantiated, the Special Legal Counsel so
selected may not serve as Special Legal Counsel unless and until such objection
is withdrawn or the Massachusetts Court (as defined in Section 22) has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), and (ii) the final disposition of the
Proceeding, including any appeal therein, no Special Legal Counsel shall have
been selected without objection, Indemnitee may petition the Massachusetts Court
for resolution of any objection which shall have been made by Indemnitee to the
selection of Special Legal Counsel and/or for the appointment as Special Legal
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Special Legal Counsel under
Section 10(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Special Legal Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 11. Presumptions and Effect of Certain Proceedings.

(a) To the extent permitted by applicable law, in making a determination with
respect to the permissibility of indemnification hereunder, it shall be presumed
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not meet the applicable standard of
conduct for indemnification under this Agreement.

(c) The knowledge and/or actions, or failure to act, of any director, manager,
partner, officer, employee, agent or trustee of the Company, any subsidiary of
the Company, or any Enterprise shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

 

7



--------------------------------------------------------------------------------

Section 12. Remedies of Indemnitee.

(a) Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification for which a determination of permissibility thereof
is to be made other than by Special Legal Counsel, (iv) payment of
indemnification or reimbursement of expenses is not made pursuant to Section 5
or 6 or the last sentence of Section 10(a) of this Agreement within thirty
(30) days after receipt by the Company of a written request therefor (which
shall include any invoices received by Indemnitee but, in the case of invoices
in connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law need not be included with the invoice) or (v) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication by the
Massachusetts Court of his or her entitlement to such indemnification or
advancement. Alternatively, Indemnitee, at his or her option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one hundred and eighty (180) days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 12(a);
provided, however, that the foregoing time limitation shall not apply in respect
of a proceeding brought by Indemnitee to enforce his or her rights under
Section 5 of this Agreement. The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

(e) The Company shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Enforcement Expenses and, if requested by Indemnitee,
shall (within thirty (30) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought. Such written request for advancement shall include
invoices received by Indemnitee in connection with such Enforcement Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law need not be included with the
invoice.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

Section 13. Non-exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.

(a) The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter, the Bylaws, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her Corporate Status
prior to such amendment, alteration or repeal. To the extent that a change in
Massachusetts law, whether by statute or judicial decision, permits greater
indemnification or advancement than would be afforded currently under the
Charter, Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, managers, partners, officers,
employees, agents or trustees of the Company or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, manager, partner, officer, employee, agent or trustee under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

 

9



--------------------------------------------------------------------------------

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.

Section 14. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and his or her heirs, executors and administrators. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

Section 15. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Company.

 

10



--------------------------------------------------------------------------------

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.

Section 17. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee prior to such
supplement, modification or amendment.

Section 18. Notice by Indemnitee. Indemnitee agrees to promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder. The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.

Section 19. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third (3rd) business day after
the date on which it is so mailed, (iii) mailed by reputable overnight courier
and receipted for by the party to whom said notice or other communication shall
have been directed or (iv) sent by facsimile or email transmission, with receipt
of oral confirmation that such transmission has been received:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b) If to the Company to:

PAREXEL International Corporation

195 West Street

Waltham, MA 02451

Attention: Douglas A. Batt, Senior Vice President and Counsel

Email: douglas.batt@parexel.com

or to any other address as may have been furnished to Indemnitee by the Company.

 

11



--------------------------------------------------------------------------------

Section 20. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.

Section 21. Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the Indemnification exception under
Section 1.409A-1(b)(10) of the regulations promulgated under the Internal
Revenue Code of 1986, as amended (the “Code”), which provides that
indemnification of, or the purchase of an insurance policy providing for
payments of, all or part of the expenses incurred or damages paid or payable by
Indemnitee with respect to a bona fide claim against Indemnitee or the Company
do not provide for a deferral of compensation, subject to Section 409A of the
Code, where such claim is based on actions or failures to act by Indemnitee in
his capacity as a service provider of the Company. The parties intend that this
Agreement be interpreted and construed with such intent.

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations between the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 12(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Business Litigation Session of the Massachusetts
Superior Court (the “Massachusetts Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Massachusetts Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) consent to service of process at the address set forth in
Section 19 of this Agreement with the same legal force and validity as if served
upon such party personally within the Commonwealth of Massachusetts, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Massachusetts Court, and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Massachusetts Court has been
brought in an improper or inconvenient forum.

Section 23. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

12



--------------------------------------------------------------------------------

[Signature Pages to Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

PAREXEL International Corporation By:  

 

Name:   Douglas A. Batt Title:   Senior Vice President and General Counsel  

 

  [Name of Director Indemnitee]

 

14



--------------------------------------------------------------------------------

Exhibit A

Form of Undertaking

[Date]

PAREXEL International Corporation

195 West Street

Waltham, MA 02451

 

Re: Request for Advancement of Expenses

Ladies and Gentlemen:

Reference is made to the Indemnification Agreement (the “Agreement”) by and
between PAREXEL International Corporation (the “Company”) and the
undersigned,             (“Indemnitee”). Capitalized terms not defined herein
shall have those meanings as set forth in the Agreement. Pursuant to Section 8
of the Agreement, Indemnitee hereby requests advancement of Expenses incurred as
a result of Indemnitee being, or being threatened to be made, a party in the
following Proceeding(s):                     .

In accordance with Section 8 of the Agreement, Indemnitee hereby:

 

(1) affirms [his/her] good faith belief that [he/she] has met the relevant
standard of conduct described in Section 8.51 of the Massachusetts Business
Corporation Act (“MBCA”) or the Proceeding involves conduct for which liability
has been eliminated under a provision of the Company’s articles of organization
as authorized by Section 2.02(b)(4) of the MBCA; and

 

(2) undertakes to repay the advancement of Expenses if [he/she] is not entitled
to mandatory indemnification under Section 8.52 of the MBCA and it is ultimately
determined that [he/she] has not met the relevant standard of conduct described
in Section 8.51 of the MBCA.

Very truly yours,

                , Indemnitee

 

15